DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17-18, 24-25 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI (US 20140217469) in view of MALHAN (US 20110198612).
Regarding claim 1, SASAKI discloses a semiconductor device, comprising: 
a high-resistivity substrate that comprises a β-Ga203-based single crystal comprising an acceptor impurity (substrate 2, see figs 1-3, 2, para 30-31); 
an undoped β-Ga203-based single crystal resistive layer (not deliberately doped layer 4a in 3, see fig 1-3, 4a, para 58) comprised of a β-Ga203-based single crystal including an unintentional donor and/or an acceptor impurity at a concentration of less than 1x10^15 cm-3 (in the case where 3 is made of layers 4 and 5, the doping concentration of those layers can be 1x10^14 cm^-3, see fig 3B, para 58) and provided on the high-resistivity substrate (4a is on 2, see fig 3B); and 
a transistor element formed in the epitaxial layer (the source 24, drain 25 and gate 26 formed on 3, see fig 1-3, para 29);
wherein the transistor element comprises an n-type channel region (doped regions 5 formed between 24 and 25, see figs 1-3, para 57) provided in the resistive layer to expose a top surface thereof 
SASAKI fails to explicitly disclose a device comprising first and second transistor elements provided in the resistive layer to be separated electrically from each other, 
wherein each of the first and the second transistor elements comprises an n-type channel region provided in the resistive layer to expose a top surface of the channel region, and source and drain regions provided in the channel region positioned separately from each other to expose top surfaces thereof, and 
wherein the resistive layer electrically isolates the first and the second transistor elements from each other.
MALHAN discloses a device first and second transistor elements (the two n-channel jfet regions shown in fig 1, see para 29) provided in the resistive layer to be separated electrically from each other (the channel regions 5a in p- regions 4 are separated electrically by the i-SiC layer 3, see fig 1, para 30), 
wherein each of the first and the second transistor elements comprises an n-type channel region (fig 1, 5a, para 31) provided in the resistive layer to expose a top surface of the channel region, and source (fig 1, 6a, para 32) and drain regions (fig 1, 7a, para 32) provided in the channel region positioned separately from each other to expose top surfaces thereof, and 
wherein the resistive layer (fig 1, 3, para 30) electrically isolates the first and the second transistor elements from each other.
SASAKI and MALHAN are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the multiple transistors of MALHAN because they are from the same field of endeavor.

Regarding claim 17, SASAKI and MALHAN disclose the semiconductor device according to claim 1.
SASAKI fails to explicitly disclose a device, wherein a concentration of a donor impurity doped into the n-type channel region is set to be higher than the concentration of the acceptor impurity of the undoped β-Ga203-based single crystal resistive layer.
MALHAN discloses a device, wherein a concentration of a donor impurity doped into the n-type channel region is set to be higher than the concentration of the acceptor impurity of the undoped β-Ga203-based single crystal resistive layer (n-channel region 5a is more heavily doped than intrinsic substrate 1, see fig 1, para 28 and 31).
SASAKI and MALHAN are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the multiple transistors of MALHAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the multiple transistors of MALHAN in order to restrict high frequency noise and current leakage (see MALHAN para 112).
Regarding claim 18, SASAKI and MALHAN disclose the semiconductor device according to claim 1.
SASAKI further discloses a device, wherein the first and second transistor elements comprise a MESFET or a MOSFET (fig 1 depicts a MISFET, see para 27).
Regarding claim 24, SASAKI discloses a semiconductor device, comprising: 

a β-Ga203-based single crystal resistive layer having a high resistivity (not deliberately doped layer 4a in 3, see fig 1-3, 4a, para 58)  provided on the high-resistivity substrate; and 
a transistor element formed in the epitaxial layer (the source 24, drain 25 and gate 26 formed on 3, see fig 1-3, para 29).
SASAKI fails to explicitly disclose a device comprising first and second semiconductor elements provided in the resistive layer to be separated electrically from each other,
wherein the resistive layer functions as an element isolation region between the first and second semiconductor elements.
MALHAN discloses a device comprising first and second semiconductor elements (the two n-channel jfet regions shown in fig 1, see para 29) provided in the resistive layer to be separated electrically from each other (the channel regions 5a in p- regions 4 are separated electrically by the i-SiC layer 3, see fig 1, para 30),
wherein the resistive layer (fig 1, 3, para 30) functions as an element isolation region between the first and second semiconductor elements.
SASAKI and MALHAN are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the multiple transistors of MALHAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the multiple transistors of MALHAN in order to restrict high frequency noise and current leakage (see MALHAN para 112).
claim 25, SASAKI and MALHAN disclose the semiconductor device according to claim 24.
SASAKI further discloses a device, wherein the resistive layer (not deliberately doped layer 4a in 3, see fig 1-3, 4a, para 58)  includes an undoped β-Ga203-based single crystal resistive layer comprised of a β-Ga203-based single crystal including an unintentional donor and/or an acceptor impurity at a concentration of less than 1x10^-15 cm^-3 (in the case where 3 is made of layers 4 and 5, the doping concentration of those layers can be 1x10^14 cm^-3, see fig 3B, para 58).
Regarding claim 32, SASAKI and MALHAN disclose the semiconductor device according to claim 1.
SASAKI fails to explicitly disclose a device, wherein the channel regions of the first and the second transistor elements are electrically insulated from each other by the resistive layer.
MALHAN discloses a device, wherein the channel regions of the first and the second transistor elements are electrically insulated from each other by the resistive layer (3 electrically isolate transistor elements, see fig 1, 3, para 30).
SASAKI and MALHAN are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the multiple transistors of MALHAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the multiple transistors of MALHAN in order to restrict high frequency noise and current leakage (see MALHAN para 112).
Regarding claim 33, SASAKI and MALHAN disclose the semiconductor device according to claim 1.

MALHAN discloses a device, wherein the channel regions of the first and the second transistor elements are electrically insulated from each other only by the resistive layer (3 electrically isolate transistor elements, see fig 1, 3, para 30).
SASAKI and MALHAN are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the multiple transistors of MALHAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the multiple transistors of MALHAN in order to restrict high frequency noise and current leakage (see MALHAN para 112).
Claims 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI (US 20140217469) and MALHAN (US 20110198612) in view of HATTORI (US 5072267).
Regarding claim 28, SASAKI and MALHAN disclose the semiconductor device according to claim 1.
SASAKI fails to explicitly disclose a device, wherein the resistive layer continuously extends from a top surface of the first transistor element to a top surface of the second transistor element.
HATTORI discloses a device, wherein the resistive layer continuously extends from a top surface of the first transistor element to a top surface of the second transistor element (20 extends from a top surface of the left element 31 to the right element 33, see fig 2).
SASAKI and HATTORI are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the geometry of HATTORI in order to implement a power IC with good performance (see HATTORI para 17).
Regarding claim 29, SASAKI and MALHAN disclose the semiconductor device according to claim 1.
SASAKI fails to explicitly disclose a device, wherein the resistive layer continuously extends from an uppermost surface of the first transistor element to an uppermost surface of the second transistor element.
HATTORI discloses a device, wherein the resistive layer continuously extends from an uppermost surface of the first transistor element to an uppermost surface of the second transistor element (20 extends from a top surface of the left element 31 to the right element 33, see fig 2).
SASAKI and HATTORI are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the geometry of HATTORI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the geometry of HATTORI in order to implement a power IC with good performance (see HATTORI para 17).
Regarding claim 30, SASAKI and MALHAN disclose the semiconductor device according to claim 1.

HATTORI discloses a device, further comprising a gate insulating film disposed outside of the resistive layer, the gate insulating film extending from the first transistor element to the second transistor element (the insulating layer 21 which the gate insulating layer is part of extends from 31-33, see fig 2).
SASAKI and HATTORI are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the geometry of HATTORI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the geometry of HATTORI in order to implement a power IC with good performance (see HATTORI para 17).
Regarding claim 31, SASAKI and MALHAN disclose the semiconductor device according to claim 19.
SASAKI fails to explicitly disclose a device farther comprising a gate insulating film disposed above an uppermost surface of the resistive layer, the gate insulating film continuously extending from the first transistor element to the second transistor element.
HATTORI discloses a device farther comprising a gate insulating film disposed above an uppermost surface of the resistive layer, the gate insulating film continuously extending from the first transistor element to the second transistor element (the insulating layer 21 which the gate insulating layer is part of extends from 31-33, see fig 2).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the geometry of HATTORI in order to implement a power IC with good performance (see HATTORI para 17).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 25 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, the examiner notes that the applicant has provided arguments with respect to independent claim 8, which has been cancelled.  The applicant also does not provide any arguments with respect to independent claim 24, instead arguing about dependent claim 25.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JONAS T BEARDSLEY/Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811